ACCEPTED
                                                                   03-15-00038-CR
                                                                           5007922
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                              4/23/2015 2:23:58 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
                 NO. 03-15-00038-CR

                                               FILED IN
                                        3rd COURT OF APPEALS
               IN THE COURT OF APPEALS      AUSTIN, TEXAS
                     FOR THE            4/23/2015 2:23:58 PM
       THIRD   SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                                Clerk
                 AT AUSTIN, TEXAS



               ROY LESLIE CRAYTON,
                     Appellant

                         vs.

               THE STATE OF TEXAS,
                     Appellee


         Appeal from the County Court at Law
                  Cause No. M29921
                 Burnet County, Texas
    The Honorable W. Randy Savage, Judge Presiding


APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME


                               Gary E. Prust
                               State Bar No. 24056166
                               1607 Nueces Street
                               Austin, Texas 78701
                               (512) 469-0092
                               Fax: (512) 469-9102
                               gary@prustlaw.com

                               ATTORNEY FOR APPELLANT
                      ORAL ARGUMENT IS NOT REQUESTED


        APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                         TO FILE BRIEF

        Appellant, Roy Leslie Crayton, file this, his “First Motion for Extension of

Time to File Brief,” and in support thereof shows as follows.

                                              I.

1.      Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.      Appellant has not requested previously an extension of time within which to file

his brief.

3.      Appellant's brief is due on April 24, 2015.

4.      Appellant's attorney had a very busy trial and appellate schedule during the

months of March and April 2015. This has included authoring and filing two briefs in

unrelated appeals in additional to numerous jury trial and other evidentiary settings.

5.      In order to address the issues raised in the present appeal thoroughly, Appellant's

attorney will require more time to complete his brief. Appellant’s attorney will require

until June 24, 2015 to complete his brief.

6.      Accordingly, Appellants request that this Court allow him until June 24, 2015 to

file his brief.




                                              2
Respectfully submitted,

/s/ Gary E. Prust


Gary E. Prust
SBN 24056166
1607 Nueces Street
Austin, Texas 78701
(512) 469-0092
Fax: (512) 469-9102
gary@prustlaw.com
Attorney for Appellant




  3
                            CERTIFICATE OF SERVICE

       In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure, the
undersigned attorney certifies that a true and correct copy of the foregoing Motion was
served upon Mr. Cody Henson, special prosecutor sitting by appointment, via electronic
transmission to his email address at cody@hillcountrylegal.com in accordance Rule
9.5(b) of the Texas Rules of Appellate Procedure on this the 23rd day of April, 2015.

                                              /s/ Gary E. Prust

                                              Gary E. Prust


                        CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this brief contains
150 words. This is a computer-generated document created in Microsoft Word,
using 14-point typeface. In making this this certificate, I rely on the word count
provided by the software use to prepare the document.

                                              /s/ Gary E Prust

                                              Gary E. Prust


                        CERTIFICATE OF CONFERENCE

      This is to confirm I conferred with Mr. Cody Henson in person regarding
this motion. He has no opposition to this motion.

                                              /s/ Gary E Prust

                                              Gary E. Prust




                                          4